DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 05/28/2021 have been entered.

3.	This application has pending claim(s) 1 and 3-13.

4.	Applicants arguments filed on 05/28/2021, with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection(s) under 35 U.S.C. 103 have been withdrawn.
REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant invention is related to a multi-light emission mode, first illumination light and second illumination light are emitted while being switched according to a specific light emission pattern and a first observation image and a second observation image are displayed on the monitor while being switched according to a specific display pattern automatically.

Prior art was found for the claims as follows:
Re. Claim 1, Ida et al., [US Pub. No.: 20130041218 A1] discloses
[a plurality of illuminating light having different spectrums | Abstract];
a light source controller that controls the plurality of semiconductor light sources and performs control for a mono-light emission mode where only specific illumination light having a specific light emission ratio is emitted and control for a multi-light emission mode where a plurality of kinds of illumination light [a light intensity ratio control module [a light intensity ratio control module configured to control the illuminating module so as to irradiate the plurality of illuminating light onto the subject with a set light intensity ratio by setting the light intensity ratio of the plurality of illuminating light for every observation image |0071], which include first illumination light having a first light emission ratio [LD1 first light source |Fig.3 0028] and second illumination light having a second light emission ratio different from the first light emission ratio [LD2 second light source emits a different light than the first light source |Fig. 3 0028-0029], are emitted while being switched according to a specific light emission pattern [LD1 and LD2 light sources can be switched based on desired light |0028-0033 & 0045];
a processor configured to function as: a display control unit that performs control to display a specific observation image [the image signal is input to the processor 21 through a signal cable 49 to be subjected to an appropriate image processing thereon, and the image signal is displayed on the monitor 15 connected to the processor 21 |0026], which is obtained from image pickup of an object to be observed illuminated with the specific illumination light [image obtained from image pickup device can be observed with a specific illumination light |0027-0028], on a display in the mono-light emission mode and performs control to display a plurality of observation images [display shows a light source LD1 wherein multiple observation images are viewed | Fig. 3, Fig.8A, 0031-0033], which include a first observation image obtained from image pickup of the object to be observed illuminated with the first illumination light and a second observation image obtained from image pickup of the object to be observed illuminated with the second illumination light [images are viewed using LD1 and images are viewed using LD2 based on the command from light source control module 59 |Fig.8A-B], on the display while switching the plurality of observation images according to a specific display pattern in the multi-light emission mode [a mode switching button that switches an observation mode,|Fig.1 el 43A & LD1 and 43B & Ld2, 0024]; 
Yamaguchi et al., [US Pub. No.: 2013/0018242] discloses:
and an automatic mode-switching unit that automatically switches a mode to the mono-light emission mode from the multi-light emission mode in a case where a designated condition set in advance by a user is satisfied [The wavelength set switching section drives the wavelength tunable element to switch among a plurality of wavelength sets |0010].

6.	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “… a display in the mono-light emission mode and performs control to display a plurality of observation images, which include a first observation image obtained from image pickup of the object to be observed illuminated with the first illumination light and a second observation image obtained from image pickup of the object to be observed illuminated with the second illumination light, on the display while switching the plurality of observation images according to a specific display pattern in the multi-light emission mode; and an automatic mode-switching unit that automatically switches a mode to the mono-light emission mode from the multi-light emission mode in a case where a designated condition set in advance by a user is satisfied., wherein the designated condition is that a use time of the multi-light emission mode is equal to or longer than a time threshold value.”
This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

8.	Claims 1 and 3-13 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488